Citation Nr: 0020936	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-09 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for myopia.

2.  Entitlement to service connection for bilateral cerumen 
impaction.

3.  Entitlement to service connection for the residuals of an 
injury to the fourth finger of the left hand.

4.  Entitlement to service connection for hearing loss of the 
left ear.

5.  Entitlement to service connection for the residuals of 
various pulmonary conditions, to include upper respiratory 
infections, pneumonia, and bronchitis.

6.  Entitlement to service connection for multiple melanomas 
secondary to exposure to Agent Orange.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for osteoarthritis of 
the hands.

9.  Entitlement to a higher evaluation for tinnitus, on 
appeal from the initial grant of service connection.

10.  Entitlement to a compensable evaluation for hearing loss 
of the right ear, on appeal from the initial grant of service 
connection.

11.  Entitlement to a compensable evaluation for a 
dermatological condition, to include seborrheic dermatitis 
and solar keratosis, on appeal from the initial grant of 
service connection.

12.  Entitlement to a higher evaluation than 10 percent for 
essential hypertension, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1996 and 
September 1997 of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Montgomery, Alabama.

The issues of entitlement to service connection for 
osteoarthritis of the hands and to higher initial evaluations 
for hypertension and tinnitus are the subjects of the Remand 
portion of this decision.


FINDINGS OF FACT

1.  The veteran has refractive error, or myopia, in both 
eyes.

2.  Refractive error of the eyes is a developmental defect.

3.  The veteran has a history of bilateral cerumen 
buildup/impaction of the ears, without evidence of underlying 
disease or injury.

4.  There are no current residuals of an injury to the fourth 
finger of the left hand.

5.  There is no medical evidence of a current left ear 
hearing loss disability. 

6.  The veteran does not have a current diagnosis of a 
pulmonary disease or disability.  

7.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

8.  The veteran has had numerous noncancerous melanomas that 
have been surgically removed.  At present, he does not have 
any melanomas. 

9.  There is no medical evidence linking any melanoma with 
any disease or injury in service, to include herbicide 
exposure.

10.  During service, the veteran was diagnosed as having 
recurrent sinusitis.

11.  There is no evidence of a current diagnosis of chronic 
sinusitis.

12.  The veteran as has level I hearing in the right ear; 
there is no service-connected hearing loss in the left ear.

13.  The veteran's skin disorder produces occasional itching, 
but it is not repugnant, it has not produced exfoliation and 
crusting, and it has not caused a nervous disorder.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
refractive error or myopia of the eyes is denied for lack of 
entitlement under the law upon which relief may be granted.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. § 
3.303 (1999).

2.  The claim for entitlement to service connection for 
bilateral cerumen impaction is not well grounded, and there 
is no statutory duty to assist in developing facts pertinent 
to the claim.  38 C.F.R. § 5107 (West 1991).

3.  The veteran has not presented a well-grounded claim for 
service connection for the residuals of an injury to the 
fourth finger of the left hand, and there is no statutory 
duty to assist him in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107 (West 1991). 

4.  The veteran has not presented a well-grounded claim for 
service connection for hearing loss of the left ear, and 
there is no statutory duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107 (West 1991). 

5.  The veteran has not presented a well-grounded claim for 
service connection for the residuals of various pulmonary 
conditions, to include upper respiratory infections, 
pneumonia, and bronchitis, and there is no statutory duty to 
assist him in developing facts pertinent to this claim.  38 
U.S.C.A. § 5107 (West 1991). 

6.  The veteran has not presented a well-grounded claim for 
service connection for multiple melanomas claimed as 
secondary to Agent Orange, and there is no statutory duty to 
assist him in developing facts pertinent to this claim.  38 
U.S.C.A. § 5107 (West 1991). 

7.  The veteran has not presented a well-grounded claim for 
service connection for sinusitis, and there is no statutory 
duty to assist him in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107 (West 1991). 

8.  The veteran has stated a well-grounded claim for a higher 
evaluation for hearing loss of the right ear, on appeal from 
the initial grant, and VA has satisfied its duty to assist 
him in the development of this claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1999).

9.  The criteria for a compensable evaluation for hearing 
loss of the right ear have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 6100 (1999).

10.  The veteran has stated a well-grounded claim for a 
higher evaluation for a skin condition, on appeal from the 
initial grant, and VA has satisfied its duty to assist him in 
the development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

11.  The criteria for a compensable evaluation for a skin 
condition have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had thirty years of active duty service in the US 
Army.  In January 1984, the veteran reported a two-week 
history of non-trauma induced swelling of the left ring 
finger proximal interphalangeal joint.  An x-ray showed no 
gross abnormality.  In September 1988, the veteran underwent 
a routine eye examination.  He had presbyopia, and 
prescription lenses were ordered.  Internal examination was 
negative.

In May 1995, he underwent a retirement physical.  The 
examiner reported the following diagnoses:  essential 
hypertension; degenerative joint disease; chronic seborrheic 
dermatitis; tinnitus; and mild myopia.

An audiological evaluation was conducted, and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
10
5
LEFT
15
5
10
10
30

The veteran's sitting blood pressure reading was 156/100.  
Chest x-ray was negative.

On the Report of Medical History, the veteran reported that 
he was under treatment for hypertension.  The examiner noted 
that the veteran had ACE [angiotensin-converting enzyme] -
inhibitor induced idiopathic hypertension.  The examiner also 
noted that the veteran had suffered from frequent sinusitis, 
degenerative joint disease of the right hand and elbow, and 
pneumonia in 1970 and 1983.  

A memorandum for the medical record was prepared in July 
1995, and signed by a Dr. M. Davoren, of the Wiesbaden [US 
Army] Health Clinic.  In this memo, Dr. Davoren reported that 
the veteran had previously suffered from pneumonia but he did 
not experience any permanent lung damage.  Dr. Davoren also 
noted that the veteran had recurrent right lateral 
epicondylitis.  He also listed the veteran's hypertension 
treatment.

Following his retirement in September 1995, the veteran 
submitted an application for compensation or pension.  He was 
accorded general medical and audiological evaluations in May 
1996.  The examiner included the following diagnoses, inter 
alia:  essential hypertension, chronic recurrent upper 
respiratory infections, seborrhea, solar keratosis, and 
osteoarthritis of both hands.  Also, the doctor wrote that 
the veteran had some hyperkeratosis of the skin on the arms.  
His blood pressure was measured at 144/88.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
15
LEFT
15
5
5
10
30

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted that the veteran had a history of cerumen 
impaction and recurrent sinusitis.  

The results were forwarded to the RO, which issued a rating 
action in July 1996.  The veteran was notified of this 
decision, and he has appealed to the Board for review.  

Following his appeal, the veteran also requested service 
connection for multiple melanomas secondary to exposure to 
Agent Orange.  In conjunction with this claim, a 
dermatological examination was conducted in May 1997.  The 
veteran told the doctor that he had a history of multiple 
melanomas on his face, scalp, and forearms.  None were found 
to be cancerous.  He also complained of scaling and pruritus 
of the scalp.  On examination, there were several scattered 
pink keratotic papules on the face, forearms and scalp, and 
mild scaling of the scalp.

The veteran was diagnosed as having actinic keratoses and 
seborrheic dermatitis. The RO, in a September 1997 rating 
decision, denied the veteran's claim for service connection 
for multiple melanomas secondary to exposure to Agent Orange.  
The veteran has also appealed that decision.


II.  Analysis

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. § 
5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81. 

In general, the veteran's evidentiary assertions are accepted 
as true for the purpose of determining whether a well-
grounded claim has been submitted.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).  This third element may be established by 
the use of statutory presumptions.  Caluza, 7 Vet. App. at 
506.  Truthfulness of the evidence is presumed in determining 
whether a claim is well grounded.  Id. at 504.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by: 

(a)  evidence that a condition was 
"noted" during service or during an 
applicable presumption period; 
(b)  evidence showing post-service 
continuity of symptomatology; and 
(c)  medical or, in certain 
circumstances, lay evidence of a nexus 
between the present disability and the 
post-service symptomatology. 

Brewer v. West, 11 Vet. App. 228, 231 (1998); see also Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  Alternatively, 
service connection may be established under 38 C.F.R. § 
3.303(b) (1999) by evidence of:

(i)  the existence of a chronic disease 
in service or during an applicable 
presumption period under 38 C.F.R. § 
3.307 (1999) and 
(ii)  present manifestations of the same 
chronic disease. 

Brewer, 11 Vet. App. at 231.

1.  Myopia

The veteran has been prescribed corrective lenses, and his 
separation examination shows that he has mild myopia, a kind 
of refractive error.  However, service connection may only be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  Refractive error of 
the eye is not a disease or injury within the meaning of 
applicable legislation governing the award of compensation 
benefits.  38 C.F.R. § 3.303(c) (1999). 

As such, regardless of the character or quality of any 
evidence that the veteran could submit, the veteran's 
refractive error cannot be recognized as a disability under 
the terms of the VA Schedule for Rating Disabilities.  
Because the veteran's condition is not a disease or injury, 
there is no legal basis upon which to grant entitlement to 
service connection for refractive error.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000); 38 C.F.R. §§ 3.303(c), 4.9 
(1999).

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

2.  Bilateral Cerumen Impaction

Cerumen is "the waxlike secretion found within the external 
meatus of the ear; called also earwax . . . [impacted cerumen 
is] accumulated cerumen forming a solid mass that adheres to 
the wall of the external auditory canal."  Dorland's 
Illustrated Medical Dictionary 307 (27th ed. 1988).  In other 
words, the veteran is asking for service connection for 
impacted earwax of both ears.

Although the Board is sympathetic to the veteran's claim, 
nevertheless cerumen buildup is not a condition for which 
service connection may be granted.  Service connection is 
warranted for disability resulting from disease or injury.  
On examination in May 1996, the veteran did have a small 
amount of cerumen.  It was not said by the examiner to be 
impacted, but, even if it had been, the veteran had no ear 
disease, and no medical examiner has attributed ear wax 
build-up to any disease or injury.  Unless it results from 
disease or injury, it is not a disability.  The current 
notation of a history of cerumen buildup, or even the 
presence of cerumen, does not establish that there is a 
disability resulting from an injury or a disease.  Since 
cerumen is not in and of itself a disease, the appellant has 
not presented evidence of a current disability, and his claim 
is not plausible.


3.  Residuals of an Injury to the Left Fourth Finger

The veteran complained of pain in the fourth finger on his 
left hand in January 1984.  However, when he was examined at 
the time of his retirement and again when he applied for VA 
compensation benefits, no current disability of the left ring 
finger was found.  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court noted that, "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability...In the absence of 
proof of a present disability there can be no valid claim."  
Since the medical evidence does not show a current left 
fourth finger disability, the appellant's claim for service 
connection is not well grounded.  

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 38 
U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
veteran has not alleged that he has received medical 
treatment for any ascertainable left fourth finger 
disability.

4.  Hearing Loss of the Left Ear

The veteran has claimed service connection for hearing loss 
of the left ear.  Entitlement to service connection for 
impaired hearing is subject to the additional requirements of 
38 C.F.R. § 3.385 (1999), which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(1999).  To establish service connection for a hearing loss, 
the veteran is not obligated to show that a hearing loss was 
present during active military service.  The evidence of 
record need only demonstrate a medical relationship between 
the veteran's inservice exposure to loud noise and a current 
hearing impairment.  Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).  Moreover, if the veteran had "normal" hearing upon 
his discharge, but developed hearing loss measurably to the 
criteria stated in 38 C.F.R. § 3.385 (1999), and if the 
veteran can now establish a causal relationship between his 
hearing loss and service, service connected benefits will be 
granted.  Yet, the first consideration is whether the veteran 
has presented a valid claim.  

On the veteran's VA audiometric examination in May 1996, none 
of the threshold hearing levels was 40 decibels or greater.  
Speech recognition was 96 percent in the left ear.  
Thresholds in at least three of the frequencies was not 26 
decibels or greater.  In short, the veteran's left ear 
hearing did not meet any of the criteria to be considered a 
disability under applicable law.  Without a current 
disability, the claim is not well grounded.

5.  Pulmonary Condition

While the veteran was on active duty, he suffered from two 
bouts of pneumonia and other upper respiratory infections.  
He was treated from these conditions and returned to active 
duty with no appreciable residuals.  Upon his retirement, and 
again in conjunction with this claim, when medical examined, 
any type of residuals of previous acute pulmonary conditions 
and diseases were not noted.  Moreover, a military medical 
doctor offered an opinion that the veteran had no permanent 
lung damage.  His chest x-ray on separation was within normal 
limits.

Since the medical evidence does not show that the veteran is 
suffering from the residuals of various pulmonary conditions, 
to include upper respiratory infections, bronchitis, and 
pneumonia, the appellant's claim for service connection is 
not well grounded.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Therefore, the Board concludes that the veteran's claims for 
service connection for a pulmonary condition is not well 
grounded. 

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that this claim is plausible, the 
claim must be denied as not well grounded.  Dean v. Brown, 8 
Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  There is no duty to assist further in the 
development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.

6.  Melanomas Secondary to Exposure to Agent Orange

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (1999), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (1999).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) (1999) are met, even there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, prostate cancer, acute and subacute 
peripheral neuropathy, and soft-tissue sarcomas.  [The term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to a herbicide agent and resolves within two years 
of the date of onset.]  38 C.F.R. § 3.309(e) (1999).  
However, if the rebuttable presumptions of 38 C.F.R. 
§ 3.307(d) (1999) are also not satisfied, then the veteran's 
claim shall fail.  The Secretary of the Department of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341 (1994).

There is evidence that the veteran has suffered multiple 
melanomas over the years.  However, despite the veteran 
assertions, there is no medical evidence showing that these 
melanomas were caused by or the result of being exposed to an 
herbicide agent, including Agent Orange.  The veteran has not 
been diagnosed to have a condition that may be presumed to 
have been caused by herbicide exposure, and, without a 
diagnosis of a disease subject to presumptive service 
connection, he may not be presumed to have been exposed to 
Agent Orange.  

Moreover, besides his own statements, he has never submitted 
medical evidence supporting his contentions that the 
melanomas were related to herbicide exposure.  Also, the most 
recent dermatological examination failed to show the presence 
of any melanomas. 

With respect to the veteran's claim that his exposure to 
chemicals in Vietnam led to the development of multiple 
noncancerous melanomas, the Secretary has not specifically 
determined that a presumption of service connection for 
melanomas is warranted for herbicide exposed veterans, and, 
thus, such a presumption, as enumerated in 38 C.F.R. §§ 3.307 
and 3.309 (1999) is not warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, the Court has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well- grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Also, in order for a claim to be 
well-grounded there must be competent medical evidence of a 
nexus between service or an in-service event or occurrence 
and the current disability.  Caluza v. Brown, 7 Vet. App. at 
506.  

The Board notes that the only support for the veteran's claim 
that the melanomas resulted from Agent Orange or other 
chemical dioxin exposure are his statements that this is the 
case.  However, as the veteran is a layperson, his statement 
that Agent Orange or other herbicides caused these growths is 
insufficient to establish a well-grounded for service 
connection for such disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990) (Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that claim is "plausible" or 
"possible" is required.)  Therefore, the Board finds that 
the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim concerning the 
issue of entitlement to service connection for melanomas, to 
include service connection secondary to Agent Orange 
exposure.

7.  Sinusitis

During the veteran's thirty years of active duty, he did 
suffer from acute bouts of sinusitis.  The military service 
acknowledged this fact on the veteran's retirement physical 
report in May 1995.  However, when he was examined in May 
1996 and May 1997, symptoms and manifestations of sinusitis 
were not found.  Moreover, when examined, the veteran was not 
found to have any type of sinus infection or tenderness in 
the sinus areas - he was not diagnosed with sinusitis.

In order for a claim to be well-grounded, there must be 
competent medical evidence of a current disability, the 
occurrence of a condition or disability while in service, and 
a nexus between an inservice injury and disease and a present 
disability.  Caluza v. Brown, 7 Vet. App. at 506.  Given the 
lack of clinical evidence of that the veteran now suffers 
from sinusitis, the Board finds that the veteran has not 
presented a well-grounded claim.  Therefore, the claim is 
denied.

B.  Higher Evaluations

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Thus, in 
accordance with 38 U.S.C.A. § 5107 (West 1991), and Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), the appellant has presented 
a well-grounded claim.  The facts relevant to this appeal 
have been properly developed in that the appellant has been 
accorded appropriate medical examinations, his medical 
records have been associated with the file, and there is no 
indication of additional relevant treatment records that 
should be obtained.  Accordingly, the duty to assist has been 
discharged and the obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1999).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (1999).


1.  Hearing Loss of the Right Ear

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech reception tests together with the average hearing-
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second, 
reported as result of VA regional office or authorized 
audiology clinic examinations.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from level 
I for essentially normal acuity through level XI for profound 
deafness.  In situations where service connection has been 
granted only for defective hearing involving one ear, and the 
appellant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at level X or XI.  38 C.F.R. §§ 3.383(a)(3), 
4.85, 4.87, Diagnostic Codes 6100 to 6110 (1999).

On the authorized audiological evaluation performed in May 
1996, pure tone thresholds with respect to the right ear were 
5, 0, 10, and 15, respectively, at 1000, 2000, 3000 and 4000 
cycles per second, respectively, with an average of 8.  The 
speech recognition score was 92 percent.

With speech recognition of 92 percent, and puretone threshold 
average of 8, the veteran's right ear hearing loss disability 
is level I.  38 C.F.R. § 4.85, Table VI.  The veteran is not 
service connected for a left ear hearing loss, so hearing in 
that ear is considered normal, or level I.  In applying the 
schedular criteria to these test results, with the right ear 
at level I, and the other ear at level I, [see chart below] 
only a noncompensable disability rating is warranted.  38 
C.F.R. Part 4, Diagnostic Code 6100 (1999).  

Percentage Evaluations for Hearing Impairment

LEVEL OF
HEARING
IN
BETTER
EAR
XI

100
*
(61
00)










X

90
(61
09)
80
(61
08)









IX

80
(61
08)
70
(61
07)
60
(61
06)








VII
I

70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII

60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI

50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V

40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV

30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III

20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)


II

10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I

10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
Lev
el 
of 
Hea
rin
g 
in 
Poo
rer 
Ear

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
*  Entitled to special monthly compensation under 38 C.F.R. 
3.350(a) (38 U.S.C. 314(k)).

[41 FR 11298, Mar. 18, 1976, as amended at 52 FR 44119, Nov. 
18, 1987]

Hence, because the audiological results do not support an 
increased evaluation, the veteran's request is denied.  

2.  Dermatological Condition

The veteran's seborrheic dermatitis and solar keratosis has 
been rated by analogy pursuant to the criteria found at 38 
C.F.R. Part 4, Diagnostic Code 7806 (eczema) (1999). When a 
veteran has been diagnosed as having a specific condition and 
the diagnosed condition is not listed in the Schedule for 
Rating Disabilities, the diagnosed condition will be 
evaluated by analogy to a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1999).  When eczema is manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or is exceptionally repugnant, a 
50 percent evaluation is assigned.  If there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is assigned.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, eczema is assigned a 10 percent 
evaluation.  When eczema has slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable evaluation is assigned.  38 C.F.R. 
Part 4, Diagnostic Code 7806 (1999).

There is also a note at the bottom of 38 C.F.R. 4.118 (1999) 
which says:

NOTE:  The most repugnant conditions may 
be submitted for central office rating 
with several unretouched photographs.  
Total disability ratings may be assigned 
without reference to Central Office in 
the most severe cases of pemphigus 4, 5 
and dermatitis exfoliativa with 
constitutional symptoms.  

Exfoliation is defined as "a falling off in scales or 
layers." Dorland's Illustrated Medical Dictionary 594 (27th 
ed. 1988).  Exudation is defined as "the escape of fluid, 
cells, and cellular debris from blood vessels and their 
deposition in or on the tissues, usually as the result of 
inflammation."  Dorland's at 600. 

The veteran has consistently been found to have evidence of 
solar keratosis and seborrheic dermatitis arms, scalp, and 
face.  He does not report itching of the skin or occasional 
scaling.  Although the records clearly indicate involvement 
of an exposed surface, the head, there is no support for a 10 
percent rating.  That is, the veteran has not complained of 
itching, flaking skin, or exudation, which must be present, 
either singularly or in concert, in order to award a 10 
percent rating.  Hence, the veteran's request for a 
compensable evaluation is denied.  


ORDER

1.  Entitlement to service connection for myopia is denied.

2.  Entitlement to service connection for bilateral cerumen 
impaction is denied.

3.  Entitlement to service connection for the residuals of an 
injury to the fourth finger of the left hand is denied.

4.  Entitlement to service connection for hearing loss of the 
left ear is denied.

5.  Entitlement to service connection for the residuals of 
various pulmonary conditions, to include upper respiratory 
infections, pneumonia, and bronchitis, is denied.

6.  Entitlement to service connection for multiple melanomas 
secondary to exposure to Agent Orange is denied.

7.  Entitlement to service connection for sinusitis is 
denied.

8.  Entitlement to a compensable evaluation for hearing loss 
of the right ear, on appeal from the initial grant of service 
connection, is denied.

9.  Entitlement to a compensable evaluation for a 
dermatological condition, to include seborrheic dermatitis 
and solar keratosis, on appeal from the initial grant of 
service connection, is denied.


REMAND

The veteran has claimed service connection for osteoarthritis 
of the hands.  When he was examined in May 1996, eight months 
after his retirement, a diagnosis of arthritis of the hands 
was given.  However, if x-rays of the hands were taken, they 
are not of record.  Moreover, the examiner noted no signs of 
symptoms of the hands supporting this diagnosis.  

Accordingly, further examination is warranted.  All clinical 
evidence supporting the diagnosis should be discussed.  If a 
diagnosis of arthritis is warranted, the examiner should 
state the basis for the diagnosis.  If further testing is 
required to confirm the diagnosis, it should be done.  The 
examiner should state whether it is at least as likely as not 
that any arthritis of the hands is related to disease or 
injury shown in the veteran's service medical records.

The veteran has claimed entitlement to a higher evaluation 
for his service-connected hypertension.  The provisions of 
Diagnostic Code 7101, the rating criteria used to assign a 10 
percent disability rating for hypertension, were revised by 
the VA, effective January 12, 1998.  See 62 Fed. Reg. 65,207-
224 (December 11, 1997).  All diagnoses of hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. Part 4, Diagnostic Code 7101 
(1999). 

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of the 
VA to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991): VAOPGCPREC 11-97 
(March 25, 1997).   

The claims folder shows that the veteran's hypertension was 
only measured on one day.  It is the conclusion of the Board 
that the medical evidence of record is insufficient to 
adequately rate the cardiovascular condition under the new 
diagnostic criteria.  Medical clarification should be sought.  
Furthermore, whether the veteran's hypertension requires 
medication and is controlled thereby should be noted.

The claim for a higher evaluation for tinnitus requires that 
the RO clarify the veteran's current rating for tinnitus.  In 
the July 1996 rating decision, service connection for 
tinnitus was established, and a noncompensable evaluation was 
assigned.  The veteran disagreed with that rating.  In the 
September 1997 rating decision, the RO listed the veteran's 
tinnitus as 10 percent disabling, effective the original date 
of service connection.  However, the rating for tinnitus was 
not the subject of the September 1997 rating action, the RO 
left the combined evaluation at 10 percent, and it does not 
appear that any award action was taken to effectuate the 
increase to 10 percent.  If, in September 1997, the RO 
intended to increase the veteran's tinnitus evaluation to 10 
percent, as reflected on the rating sheet, it should correct 
his combined evaluation and notify him of the award.  It 
should also undertake appropriate award action.  If the 10 
percent rating for tinnitus shown on the September 1997 
rating sheet was not intended, the RO should undertake 
whatever corrective action may be required and provide 
appropriate documentation for the claims file, notifying the 
veteran of the action taken.

Accordingly, this claim is REMANDED for the following:

1.  Ask the veteran for the names and 
addresses of all physicians who have 
treated him arthritis of the hands and 
hypertension since retiring from the US 
Army, and the RO should obtain and 
associate with the claims folder all 
treatment records of the veteran from 
such health care providers.  Of interest 
are any progress notes, special studies, 
x-ray films or reports, laboratory tests, 
and technicians' reports of the veteran's 
treatment and diagnoses.  If no records 
exist, it should be so noted in the 
record on appeal.

2.  Schedule the veteran for an 
orthopedic examination of the hands.  All 
necessary tests should be conducted, such 
as range of motion studies and strength 
tests, and the examiner should review the 
results of any testing prior to 
completion of the report.  If x-rays are 
required in order to confirm a diagnosis 
of arthritis, they should be 
accomplished, unless medically contra-
indicated.  The examiner is asked to 
review service medical records and the 
claims file, as well as a copy of this 
remand.  If arthritis of the hands is 
diagnosed, the examiner is asked to 
describe all clinical signs and symptoms 
of arthritis and the basis for making the 
diagnosis.  If arthritis of the hands is 
diagnosed, the examiner is asked to state 
what joints are affected and whether it 
is at least as likely as not that any 
current arthritis is related to disease 
or injury shown in the veteran's service 
medical records.

It is requested that the examination 
report be typed or otherwise recorded in 
a legible manner for review purposes. 

3.  The RO should arrange for a VA 
examination to determine the severity of 
the veteran's service-connected 
hypertension.  Specifically, the current 
rating criteria require that the 
veteran's blood pressure must be measured 
on three different days and on each of 
those days, two readings should be 
accomplished.  All indicated testing in 
this regard should be accomplished and 
all findings should be type-written.  
Whether the veteran requires medication 
to control diastolic blood pressure 
predominantly 100 or more should be 
indicated.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999).

The RO is to review the September 1997 
rating action with specific attention to 
page 2, reflecting a 10 percent 
evaluation assigned the veteran's 
tinnitus.  If that rating was intended to 
increase the tinnitus evaluation to 10 
percent, the RO should undertake such 
action as is necessary to effectuate that 
evaluation, including adjusting the 
veteran's combined disability evaluation 
and notifying the veteran.  If that 
apparent increase in evaluation was not 
intended, the RO should undertake such 
corrective action as may be required.  
The RO should document the claims file 
and notify the veteran and his 
representative of any action taken.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If 
the decision remains unfavorable, the veteran and his 
accredited representative should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the claim should be returned to the 
Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



